Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
1.	Newly submitted claim 19-38 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

	Claims 1-18 filed on 05/25/2020 related to non-destructive evaluation using CAD/CADD program dataset analysis (before RCE filed on 02/24/2022, originally presented invention).

	Claims 19-38 related to non-destructive evaluation using visual inspection data analysis. (with RCE filed on 02/24/2022).

In view of the above evidence, in the original presentation, present distinct patentable subject matter. It would have been a restriction in the first office action in the merits if the newly presented claims were in the original presentation.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-38 is/are withdrawn from consideration as being directed to a non-elected invention.  See  37 CFR  1.142(b) and  MPEP  § 821.03

   
The amendment filed on 02/24/2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03). The remaining claims are not readable on the elected invention because of the above evidence.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of Two (2) MONTH, from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE. (MPEP § 821.03)

Reminds the applicant that a complete listing of all the pending claims should be presented in the next reply (37 CFR 1.121 ( c ))

Friendly reminded the applicant about possibility of restriction by original presentation if the examine find the future amended or new claims that directed to an invention that is independent or distinct from the invention originally claimed See 37 CFR 1.142(b) and MPEP § 821.03. Reminds the applicant that Claims for Different Invention Added After an Office Action included RCE (see MPEP 821.03, MPEP § 818.01, § 818.02(a))
Non-Responsive Amendments does not apply where there has been a deliberate omission of some necessary part of a complete reply, or where the application is subject to a final Office  action.  Under such cases, the examiner has no authority to grant an extension if the period for reply has expired. (See MPEP 714.03 [R-3] ) 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
March 3, 2022